Citation Nr: 1504598	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-13 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to restoration of a 10 percent rating for diabetes mellitus.

2. Entitlement to a rating for scars of the right leg, right back, and metallic foreign body in the left hand, residuals of shell fragment wounds in excess of 10 percent prior to October 23, 2008 and in excess of 20 percent thereafter.

3. Entitlement to a separate compensable rating for limitation of function of the left thumb due to service-connected left hand scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1967 to November 1970 and from January 1976 to January 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In pertinent part, the August 2007 rating decision denied entitlement to a compensable rating for the Veteran's service-connected right leg, right back, and metallic foreign body in the left hand, residuals of shell fragment wounds.  The rating decision also proposed to reduce the rating for the Veteran's service-connected diabetes mellitus from 10 percent disabling to noncompensable.   

The March 2009 rating decision, in relevant part, reduced the disability rating for the Veteran's service-connected diabetes mellitus from 10 percent disabling to noncompensable, effective June 1, 2009.

In a July 2013 rating decision, the RO increased the rating for the Veteran's service- connected scars to 20 percent disabling, effective March 19, 2007.

This matter was before the Board in November 2013 where it was remanded for further development.

Thereafter, in supplemental statements of the case (SSOC) dated in April 2014, the Appeals Management Center (AMC) reduced the rating for the service-connected scars from 20 percent to 10 percent, effective March 19, 2007 to October 22, 2008.  The 20 percent rating was restored, on October 23, 2008.  Thereafter, in SSOCs dated in April 2014, 30 percent rating was awarded, effective April 7, 2014.  In an SSOC dated in May 2014, the AMC continued the 20 percent rating.

The Board acknowledges that the July 2013 rating decision assigned a 20 percent rating for the Veteran's service-connected scars, effective March 19, 2007.  However, the rating criteria that was used to grant the 20 percent rating was not in effect in March 2007.  As such, the award of a 20 percent rating prior to October, 23, 2008 appears to have been assigned in error.  

Additionally, although it appears that the May 2014 SSOC reduced the Veteran's rating for his service-connected scars from 30 percent to 20 percent, it did not result in an overall reduction or discontinuance of compensation payments currently being made.  Therefore, it is not considered a reduction.  Moreover, it does not appear that the Veteran disagrees with the rating.  As such, the Board will adjudicate the issue as indicated above.  See 38 C.F.R. § 3.105(e).

The issues of entitlement to restoration of a 10 percent rating for diabetes mellitus and entitlement to a separate compensable rating for limitation of function of the left thumb due to a service-connected left hand scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 23, 2008, the Veteran had two scars that were painful. 

2. From October 23, 2008 to December 25, 2013, the Veteran had two non-linear scars that were painful, with one scar described as both painful and unstable.

3. As of December 26, 2013, the Veteran had three non-linear scars that were painful, with one scar described as both painful and unstable.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-connected scars prior to October 23, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.118, Diagnostic Codes 7804 (2008).

2. The criteria for a rating in excess of 20 percent for service-connected scars from October 23, 2008 to December 25, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.118, Diagnostic Codes 7804 (2014).

3. The criteria for 30 percent rating, but no higher, for service-connected scars have been met as of December 26, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.118, Diagnostic Codes 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Veteran received VCAA notification prior to the unfavorable agency decision by letter dated in April 2007.  He was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information he needed to provide, and what information and evidence VA would attempt to obtain.  VA also informed him of the necessity of providing evidence demonstrating a worsening or increase in severity of the respective disability and was advised that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

Again, the Board notes that in SSOCs dated in April 2014 the AMC assigned a 30 percent rating for the Veteran's service-connected scars and, thereafter, in an SSOC dated in May 2014, the AMC assigned a 20 percent rating.  While it appears that the rating for the service connected scars were reduced, in this case, the compensation paid to the Veteran did not decrease as a result of the reduction.  Therefore, notice was not required.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was scheduled for a VA examination in September 2009, in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). However, the he failed to report for the examination.  

Pursuant to the Board's December 2013 remand directives, the Veteran was scheduled for VA examinations in January 2013 and December 2013.  These examinations are adequate for the purposes of evaluating the Veteran's claim on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  In this regard, the Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran requests his claim be evaluated under the new criteria.  73 Fed. Reg. 54708 (Sept. 23. 2008).  The Veteran's claim was received in March 2007.  While he has not expressly indicated he would like his claim to be evaluated under the new criteria, the RO has in its Statement of the Case and Supplemental Statement of the Case apparently considered both the prior and revised rating criteria.  Therefore, the Board will consider the Veteran's claim under both sets of criteria.

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (2) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. 

The pre-amended Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

The pre-amended Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

The pre-amended Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  This is the maximum rating provided under the old version of Diagnostic Code 7804. Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  Id. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id. 

Under the revised rating criteria, Diagnostic Code 7800 again pertains only to scars of the head, face, or neck and is thus inapplicable here.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 refers to scars, not of the head, face or neck, that are deep and nonlinear. Scars of an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars of an area or areas at least 12 square inches but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars of an area or areas at least 72 square inches but less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars of an area or areas 144 square inches or greater are rated 40 percent disabling.  Id. 

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Id. 

Diagnostic Code 7803 was discontinued as of the October 2008 regulation change. Id. 

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent disability rating.  Three or four scars that are unstable or painful warrant a 20 percent disability rating.  Five or more scars that are unstable or painful warrant a 30 percent disability rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive a rating under Diagnostic Code 7804, when applicable.  Id. 

Diagnostic Code 7805 relates to disabling effects of scars not considered under the diagnostic codes described elsewhere in this decision and directs that they be rated under an appropriate diagnostic code.  Id. 

Analysis

Prior to October 23, 2008

Prior to October 23, 2008, the Veteran's service-connected scars were rated as 10 percent disabling.

VA treatment records dated from March 200 to January 2007 are negative for treatment for the Veteran's service-connected scars. 

The Veteran was scheduled for a VA examination in connection with his claim in July 2007, but, without good cause, failed to report for that examination.  Accordingly, his claim must be adjudicated on the basis of the existing record.  38 C.F.R. § 3.655(b).

Having considered the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected scars at any point prior to October 23, 2008.  The Board initially notes that during this period of the appeal, the Veteran's scars were assigned a 10 percent, the highest rating available under Diagnostic Code 7804 prior to the amendments.  Thus no higher rating under that Diagnostic Code is available.  

The Board has considered whether any other potentially applicable diagnostic criteria would warrant a higher evaluation.  In this regard, there is no indication that the Veteran's scars were deep or associated with any underlying soft tissue damage.  Moreover, the record does not suggest that the scars caused limitation of function.  As such, Diagnostic Codes 7801, 7802, 7803 and 7805, are not applicable during this period of the period.

In light of the above, a disability rating in excess of 10 for the Veteran's service-connected scars is not warranted prior to October 23, 2008.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

From October 23, 2008 to December 25, 2013

As of October 23, 2008, the Veteran's service-connected scars were rated as 20 percent disabling.  

The Veteran was afforded a VA examination in January 2013.  Physical examination revealed a deep non-liner scar located on the mid right lower extremity that was approximately 9 centimeters squared and a superficial non-linear scar located on the posterior trunk that was approximately 6 centimeters squared.  It was noted that the scar on the posterior was tender to touch.  There was pain and tenderness associated with the scar on the right lower extremity with increased pain at the end of the day based on the level of activity.  It was also noted that the scar located on the right lower extremity was unstable.  The examiner reported that the Veteran had loss of muscle due to the shrapnel wound of the right lower extremity.

The Board finds that a rating in excess of 20 percent is not warranted during this period of the appeal.  The evidence of records demonstrates that the Veteran had 2 painful scars, with one scar described as both painful and unstable.  The evidence does not suggest that the Veteran had three or four painful or unstable scars during this period of the appeal.  Additionally, the scars did not meet the approximate area specified for a 30 percent rating.

The Board has also considered assigning a separate disability rating for disabling effects not considered by the rating criteria.  It is noted that in a July 2013 rating decision, a separate rating was assigned for a shrapnel wound, Muscle Group XII, and the Veteran has not expressed disagreement with the currently assigned separate disability ratings. 

In light of the above, a disability rating in excess of 10 for the Veteran's service-connected scars is not warranted from October 23, 2008 October 25, 2013.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

As of December 26, 2013

As of December 26, 2013, the Veteran's service-connected scars were rated as 20 percent disabling.  

The Veteran was afforded an additional VA examination in December 2013.  Physical examination revealed a superficial non-linear scar on the left thumb on the volar surface, .75 centimeters squared; a deep non-liner scar on the right lower extremity, 9 centimeters squared; and a superficial non-linear scar on the posterior trunk, 6 centimeters squared.  It was noted that all three scars were painful.  The right lower extremity scar was also found to be unstable with repeated clear drainage with central area of healed eschar formation evident on examination.  The examiner also noted that the left thumb scar resulted in limitation of function manifested by increased pain and stiffness with use which interfered with gripping or fine motor skill with left hand after prolonged use.  

Based on the evidence of record, the Board finds that a 30 percent rating is warranted for the Veteran's service-connected scars as of December 26, 2013.  In this regard, under Diagnostic Code 7804, a 30 percent disability rating is warranted when the Veteran has five or more scars that are unstable or painful.  As outlined above, the Veteran was found to have three non-linear painful scars at the time of the December 2013 VA examination.  The evidence of record fails to show that the Veteran has five or more scars.  However, Note (2) for Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  The December 2013 VA examiner noted that the scar located on the right lower extremity was both painful and unstable.  Therefore, an additional 10 percent evaluation is warranted.  

The Board finds that a rating in excess of 30 percent is not warranted as the evidence does not demonstrate that the scars meet the approximate area specified for a 40 percent rating.

In sum, the Board finds that the medical evidence confirms that the Veteran has 3 painful scars, with one scar noted as painful and unstable.  Therefore, a 30 disability rating is warranted as of December 26, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When both of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular rating is not inadequate.  As noted, the Veteran's service-connected scars are manifested by pain with instability.  These manifestations are contemplated by the rating criteria.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's scars.  The rating schedule is adequate to evaluate the disability; referral for extraschedular consideration is not in order.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected scars.  Notably, the January 2013 VA examiner noted that the Veteran service-connected scars did not impact his ability to work.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.

ORDER

Entitlement to a rating in excess of 10 percent scars of the right leg, right back, and metallic foreign body in the left hand, residuals of shell fragment wound prior to October 23, 2008 is denied.

Entitlement to a rating in excess of 20 percent scars of the right leg, right back, and metallic foreign body in the left hand, residuals of shell fragment wound from October 23, 2008 to December 25, 2013 is denied.

Entitlement to a 30 percent rating for scars of the right leg, right back, and metallic foreign body in the left hand, residuals of shell fragment wound is granted as of December 26, 2013.


REMAND

With regard to the claim for restoration of a 10 percent rating for service-connected diabetes mellitus, in the Veteran's notice of disagreement received in February 2010, he stated that he was being treated by a private physician for his diabetes mellitus.  An attempt to obtain private treatment records should be made on remand.

The record indicates that the Veteran may be entitled to a separate compensable rating for disabling effects associated with his left thumb scar.  Specifically, at the December 2013 VA examination, the examiner noted that the Veteran's left thumb scar resulted in limitation of function manifested by increased pain and stiffness with use which interfered with gripping or fine motor skill with left hand after prolonged use.  

Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under diagnostic codes 7800 through 7804 must be evaluated under an appropriate diagnostic code.  As such, the Veteran should be afforded an additional examination for the purpose of determining whether there are any disabling effects caused by his service-connected scar of the left thumb to warrant a separate rating.
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to authorize VA to obtain private treatment records pertaining to treatment for diabetes mellitus.

If the Veteran fails to submit a completed authorization, tell him that he can obtain and submit the records himself.  Inform him of any records that cannot be obtained, the efforts made to obtain the records, and additional steps that will be taken.

2. If, and only if, private treatment records regarding treatment for diabetes mellitus are obtained, forward the claims file to the examiner who conducted the November 2013 VA examination for an addendum opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

The examiner should provide an opinion as to whether a diagnosis of diabetes mellitus has been appropriate at any time during the period on appeal.  If so, the examiner should describe the severity of the Veteran's symptoms and indicate if there record suggests in improvement in the condition.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA examination to determine whether there are any disabling effects caused by the Veteran's service-connected left thumb scar.  The claims file, to include this remand, must be reviewed by the examiner and such review must be noted in the examination report.  A complete rationale for any opinion offered should be provided.

The examiner is requested to address all disabling effects of the Veteran's left thumb scar to include range of motion, as well as any functional loss due to pain, weakness, excess fatigability, or incoordination.

4. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


